         Case 3:19-cv-01640-SRU Document 18 Filed 03/03/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


LAURA JEAN CHAMPAGNE                               :
    Plaintiffs                                     :         CIVIL NO.:
                                                   :         3:19-CV-01640 (SRU)
                                                   :
v.                                                 :
                                                   :
GOODWIN COLLEGE, INC                               :
    Defendant                                      :         MARCH 3, 2020
                                                   :


                    STIPULATION OF DISMISSAL WITH PREJUDICE
               As Plaintiff no longer desires to pursue her claims against Defendant, pursuant to

Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff, LAURA JEAN

CHAMPAGNE and Defendant, GOODWIN COLLEGE, INC., by and through their respective

counsel, hereby stipulate and agree to the dismissal of all claims asserted and that could have been

asserted in Plaintiff’s Complaint dated October 17, 2019, with prejudice, without fees or costs to

any party, and with all rights of appeal waived.

                                                       DEFENDANT,
                                                       GOODWIN COLLEGE, INC.

                                              By:      /s/Beverly W. Garofalo
                                                       Beverly W. Garofalo (ct 11439)
                                                       Allison P. Dearington (ct29277)
                                                       Jackson Lewis P.C.
                                                       90 Statehouse Square, 8th Floor
                                                       Hartford, CT 06103
                                                       Tel: (860) 522-0404
                                                       Fax: (860) 247-1330
                                                       bevery.garofalo@jacksonlewis.com
                                                       allison.dearington@jacksonlewis.com
Case 3:19-cv-01640-SRU Document 18 Filed 03/03/20 Page 2 of 3




                                  PLAINTIFF,
                                  LAURA JEAN CHAMPAGNE

                            By:   /s/ Michael J. Reilly
                                  Michael J. Reilly (ct 28651)
                                  Cicchiello & Cicchiello, LLP
                                  364 Franklin Avenue
                                  Hartford, CT 06114
                                  P: 860-396-3457
                                  F: 860-296-3457
                                  mreilly@cicchielloesq.com




                              2
            Case 3:19-cv-01640-SRU Document 18 Filed 03/03/20 Page 3 of 3




                                 CERTIFICATION OF SERVICE
                  The undersigned hereby certifies that, on March 3, 2020, a copy of the foregoing

was filed electronically and served by mail on anyone unable to accept electronic filing. Notice

of this filing will be sent by email to all parties of record by operation of the Court’s electronic

filing system or by mail to anyone unable to accept electronic filing. Parties may access this filing

through the Court’s system.




                                                      /s/ Allison P. Dearington
                                                      Allison P. Dearington



4841-9762-5270, v. 1




                                                  3
